Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  December 23, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  147850 & (20)(21)                                                                                     Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         David F. Viviano,
            Plaintiff-Appellee,                                                                                        Justices


  v                                                                  SC: 147850
                                                                     COA: 314708
                                                                     Kent CC: 06-011732-FC
  IATONDA PHUPATRIK TAYLOR,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the September 6, 2013
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The
  motion to disqualify judge and the motion for appointment of counsel are DENIED. The
  motion to exceed page limit is DENIED as moot, because the application for leave to
  appeal did not exceed the applicable page limit.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            December 23, 2013
         t1216
                                                                                Clerk